ITEMID: 001-99109
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: YILMAZ AND AKMESE v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Françoise Tulkens;Guido Raimondi;Ireneu Cabral Barreto;Kristina Pardalos;Nona Tsotsoria
TEXT: The applicants are Turkish nationals, who were arrested on suspicion of involvement in an illegal organisation. Subsequently, criminal proceedings were brought against them, which are, according to the information in the case files, currently pending before the domestic courts.
The information concerning the applications, the dates of the applicants' arrest, bills of indictment, decisions of the domestic courts and the total length of the proceedings, as submitted by the applicants, is detailed in the annexed table.
